 

Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.[182 “FIED

 

 

 

 

 

MAR 10 2020
UNITED STATES DISTRICT COURT OuT Eat US DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA} ay— (pt OS THICT OF CALIFORNIA

 

LISA MARIE IRVING, AMY BONANO and _) Case No.: 17-CV-1730-KSC
THE NATIONAL FEDERATION )
OF THE BLIND, INC.,

Plaintiffs,
) SETTLEMENT AGREEMENT
v. ) AND STIPULATED ORDER OF
) DISMISSAL
ANDREW SAUL, Commissioner of the Social
Security Administration, in his official capacity,

|
Defendants. )
)

 

Whereas, on August 28, 2017, Plaintiffs Lisa Irving, Amy Bonano, and the National
Federation of the Blind (“Plaintiffs”) filed the above-captioned lawsuit against Defendant
Andrew Saul, in his official capacity as Commissioner of the Social Security Administration
(“SSA” or “Defendant”) alleging that SSA has violated Section 504 of the Rehabilitation Act of
1973, 29 U.S.C. § 794, by denying blind individuals an equal opportunity to access its Visitor
Intake Processing kiosks (“VIPr Kiosks”);

Whereas, Defendant denies Plaintiffs’ allegations and the issue of liability has not been
litigated;

Whereas, based on SSA’s fall 2018 usability testing results and SSA’s Customer and
Product Sessions, SSA has begun the process of making software, hardware, and furniture
improvements designed to improve blind users’ VIPr Kiosk check-in experience;

Whereas, SSA’s design process for improving the VIPr Kiosks includes iterative usability
testing with users from various populations and individuals from multiple modes of disability;

Whereas, SSA implemented a first round of software improvements in VIPr Kiosks
across SSA field offices in fiscal year 2019, and SSA plans to continue to push additional
incremental updates as necessary thereafter;

Whereas, SSA procured alternative VIPr Kiosk furniture designs from an engineering
firm in fiscal year 2019, and continues to work with the firm on those designs; and

 

' Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

|

 
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.183 Page 2 of 9

Whereas, Plaintiffs and Defendants (collectively, the “Parties”) wish to further their
shared goal of providing blind individuals an equal opportunity to access, participate in, and
benefit from SSA’s programs, services, and activities, and wish to resolve this litigation without
further expense, delay, and risk;

The Parties hereby stipulate and agree as follows:

1. “VIPr System” and “VIPr Kiosk(s)” refer to the SSA’s Visitor Intake Processing kiosks
and includes the furniture, hardware, and software components of such kiosks.

2. “Blind” is used to describe all individuals who, under federal civil rights laws including
Section 504, have a vision-related disability that requires alternative methods to access
hard-copy standard print.

3. “Agreement” refers to this Settlement Agreement and Stipulated Order of Dismissal.
4. “Litigation” refers to Irving v. Saul, 17-cv-1730-BAS (S.D. Ca.).

5. “Effective Date” refers to the date on which this Agreement, after being “so-ordered” by
the Court, is electronically filed by the Court on the CM/ECF system.

6. Third-Party Kiosk Accessibility Expert. SSA shall retain a mutually agreeable third-
party kiosk accessibility expert (“Consultant”) to analyze, evaluate, and prepare reports
concerning the VIPr Kiosks’ compliance with the requirements of this Agreement, as
further outlined below. In performing its work pursuant to this Agreement, the
Consultant shall consider the VIPr Kiosks’ ease of use for a range of blind users of
varying levels of technical proficiency.

7. Improved VIPr System. SSA shall develop and implement throughout its field offices
an improved VIPr System that satisfies the following requirements:

a. WVIPr Kiosk furniture shall meet Section 508 accessibility standards;

b. VIPr Kiosks shall have an accessible headphone jack and when headphones are
connected to the Kiosks, audio shall come out only from the headphone jack and
not from the Kiosks’ external speakers;

c. SSA shall provide courtesy headphones for the VIPr Kiosks upon request, notice
of which shall be included in both the Braille and audio VIPr Kiosk instructions.
SSA shall maintain the courtesy headphones in usable and working condition;

d. VIPr Kiosks shall require no additional assistive technology (other than
headphones) to operate:

¢. VIPr Kiosks shall include improved Braille instructions;

f. VIPr Kiosk keypad layout shall be Section 508 compliant and shall be described
in Braille and audio instructions as necessary;
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.184 Page 3 of 9

With the understanding that private information (e.g.. Social Security numbers)
shall not be revealed, all information that appears visually on the VIPr Kiosk
screens shall be made available nonvisually through audio output, except where
information needs to be altered to enhance usability for blind users (e.g.
including, but not limited to, removing announcement of decorative logos from
the audio output). Audio output shall be available in English and Spanish and, if
SSA introduces additional language options on the VIPr Kiosks, SSA shall make
those languages available in the audio output if they are available from Freedom
Scientific (or SSA’s provider of audio output at that time) or if there are other
reasonable steps SSA could take to provide those languages through audio output;
VIPr Kiosks shall have audio output volume that can be controlled by blind users;
VIPr Kiosks shall have a responsive audio output interface (e.g., audio may be
interrupted when a selection is made, audio instructions may be repeated, and
there is a way to mute the audio output);

Color coding must not be the only means of conveying information, indicating an
action, prompting a response, or distinguishing a visual element;

VIPr Kiosks shall meet Section 508 standards regarding color contrast;

VIPr Kiosks shall allow blind users to request extra time;

- VIPr Kiosks shall provide an equal Opportunity for blind users per 45 C.F.R. Part

85, including 45 C.F.R. § 85.21, as evaluated by the Consultant, described below:
and,

SSA shall maintain the VIPr Kiosks at its field offices so that they continue to
provide an equal opportunity for blind users per 45 C.F.R. Part 85, including 45
CPR.§ 85,21.

8. Process. In working to meet the requirements described above in Paragraph 7, SSA shall
employ the following process:

a.

SSA shall make best efforts to acquire a new numerical keypad for the VIPr
Kiosks that uses the same layout as telephone or ATM-style keypads, without
extraneous non-numerical keys. SSA shall explore whether sole source
purchasing rules may be used to allow such acquisition. If SSA determines that it
cannot purchase new keypads as specified here, SSA shall document the reasons
for its conclusion and the efforts made to purchase new keypads, and provide this
documentation to Plaintiffs.

The Consultant shall evaluate the VIPr Kiosk for compliance with the
requirements of Paragraph 7 of this Agreement. SSA shall provide the Consultant
with the access it needs to the VIPr Kiosks for such evaluation. The Consultant
shall issue a written report on the results of its evaluation to both Plaintiffs and
Defendant.

Within 90 days of the Effective Date and every 90 days thereafter for the term of
this Agreement, SSA shall send Plaintiffs a written report summarizing the status
of the VIPr Kiosks’ redesign and the Consultant’s work in assisting SSA during
the relevant reporting period.

SSA’s compliance with the process described in this Paragraph will not excuse
any failure to comply with Paragraph 7 above.

3
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.185 Page 4 of 9

9. Timing.

a. SSA shall hire the Consultant within 90 days of the Effective Date.

b. The Consultant shall conduct an evaluation and issue the report required by
Paragraph 8(b) on or before December 31, 2021.

¢. SSA shall implement the Improved VIPr System described in Paragraph 7 of this
Agreement in SSA field offices on or before December 31 9 2021.

d. Unforeseen Circumstances: The timeframes included in this Paragraph
memorialize the Parties’ projected timetable for implementation of this
Agreement. In the event an unforeseen circumstance occurs that causes SSA to
fail to timely fulfill any requirement of this Agreement, SSA shall notify
Plaintiffs’ counsel in writing within thirty (30) days after SSA becomes aware of
the unforeseen circumstance, its anticipated impact on SSA’s ability to perform
the term(s) of this Agreement, the measures taken to prevent or minimize the
failure, and, as appropriate, a proposed new timeline for completion. In cases of
unforeseen circumstances, the Parties agree to negotiate in good faith regarding
modifying the timeframes set forth in this paragraph. If SSA requests to amend
deadlines due to unforeseen circumstances, Plaintiffs shall not unreasonably
withhold agreement to such requests.

 

10. Additional Procedures and Policies. SSA shall implement the following policies and
procedures:

a. SSA shall release a training before December 3 1, 2021, to inform all appropriate
Operations staff and managers, meaning field office staff and managers, VIP
Coordinators, and headquarters operational staff that support and manage the VIP
system, about SSA’s accessibility policy and how SSA’s blind customers use the
improved VIPr kiosk check-in system, and what accessible tools are available for
such customers. The training shall include staff members’ obligation to offer
courtesy headphones to blind users of the VIPr Kiosks and shall reflect changes
made to the VIPr Kiosks. SSA shall require all appropriate Operations staff and
managers to review this training once annually for the term of this Agreement.
Before October 31, 2021, SSA shall provide Plaintiffs with the draft training
materials. Plaintiffs shall provide any feedback within 14 days of receiving the
materials from Defendant and Defendant shall provide due consideration to
incorporating Plaintiffs’ feedback. Defendant shall share the final training
materials with Plaintiffs.

b. After implementation of the improved VIPr system described in Paragraph 7 (“the
Improved VIPr System”), SSA will require its field offices to test all VIPr Kiosks
twice per year for proper functioning for blind users, and request replacement
equipment if non-operational or inaccessible. This testing will confirm, among
other things, that (a) the Braille instruction sheet is posted and accessible, (b) the
keypad is accessible and operational, (c) headphones are available upon request;
and (d) for both the audio speakers and the headphone jack, the audio output is
functional, the volume controls work as intended, and the audio is initiated
properly. Defendants shall confirm to Plaintiffs that this testing has occurred, and

4
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.186 Page 5of9

will share a summary of its compliance tracking, including a summary of testing
results and any corrective measures taken, with Plaintiffs every 6 months after
implementation of the Improved VIPr System through the term of this Agreement.
¢. SSA management and staff will continue to track and monitor any accessibility
issues with the VIPr System. Field office employees will report any issues using
the agency’s problem reporting methods and tools, currently the Change, Asset,
and Problem Reporting System (“CAPRS”). After implementation of the
Improved VIPr System, Defendant shall provide a summary of Improved VIPr
kiosk accessibility-related issues related to blind users as well as corrective steps
taken to address problems identified with Plaintiffs every 6 months after
implementation of the Improved VIPr System through the term of this Agreement.

d. SSA will instruct its customers to report accessibility issues with the Improved
VIPr System using the email address Section508@ssa.gov, which is also listed at
https://www.ssa.gov/accessibility/508 overview.html. SSA shall provide this
email address on the VIPr Kiosks in Braille. Defendant shall share a summary of
accessibility complaints related to the Improved VIPr System, with any personal
identifying information excluded, as well as any corrective steps taken to address
problems identified, with Plaintiffs every 6 months after implementation of the
Improved VIPr System through the term of this Agreement.

e. SSA shall use best efforts to cause all security guards in SSA field offices to be
instructed that: (1) the Improved VIPr System is accessible to and can be used
independently by blind customers; (2) they are to allow blind customers to use the
kiosks independently; and (3) they should notify field office management if blind
customers require assistance with the VIPr Kiosks and not attempt to provide such
assistance themselves.

f. Within one year of the Effective Date, SSA and Plaintiffs shall meet in the
Baltimore, Maryland area to discuss and work collaboratively to develop a plan
for SSA to conduct outreach to the blind community with the goals of
familiarizing blind users with the new VIPr Kiosk design, publicizing that the
VIPr Kiosks can be operated privately and independently by blind customers, and
informing blind customers of how they can report accessibility problems with the
VIPr Kiosks, specifically through
https://www.ssa.gov/accessibility/508_overview.html. This plan shall include
conducting outreach efforts through communications or publications commonly
accessed by the blind, as well as through SSA’s attendance and participation at
conferences, meetings, and other gatherings frequented by blind individuals and
where SSA can offer demonstrations of the Kiosks. Unless agreed to otherwise at
the Parties’ initial meeting and confirmed in writing, SSA shall share with
Plaintiffs a proposed outreach plan within 30 days following the initial meeting.
Within 30 days of receiving the proposed outreach plan from SSA, Plaintiffs may
offer SSA feedback on the plan or the Parties may agree to meet again to further
develop the outreach plan. SSA shall give due consideration to Plaintiffs’
feedback and notify Plaintiffs within 30 days of receiving the feedback of its
response to the feedback, including any changes made to the outreach plan and
reasons for rejecting any of Plaintiffs’ feedback. Within 90 days of the
deployment of the Improved VIPr System, SSA shall begin to implement its

5
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.187 Page 6 of 9

11.

12.

[3

14

l5.

outreach plan. SSA shall be responsible for all costs associated with implementing
this outreach plan.

Term of Agreement. This Agreement shall remain in effect for a period of four years
from the Effective Date. If, at the end of the four-year period, provisions of this
Agreement remain unfulfilled, then the term of the Agreement shall be extended for an
additional one-year term.

Attorneys’ Fees and Costs. In full satisfaction of Plaintiffs’ attorneys’ fees and costs up
through the Effective Date of this Agreement, Defendant shall ensure that the United
States pays $332,969.50 to Plaintiffs within 60 days of the Effective Date. Upon receipt
of this payment for attorneys’ fees and costs, Plaintiffs shal! release and forever discharge
all claims against Defendant for attorneys’ fees and costs accrued through the Effective
Date.

Reporting. With respect to each item in this Agreement to be performed within a
specified time period, Defendant shall report to Plaintiffs as to whether the item has been
performed at the close of the specified time period.

- Notices. Unless otherwise specified in this Agreement, any and all written notices or

reports that are required and/or requested herein shall be effective when delivered by
certified mail, overnight courier, e-mail, or other method of providing evidence of actual
delivery to the respective party at the following addresses:

For Plaintiffs:

Jessica P. Weber

Brown, Goldstein & Levy, LLP
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202

Tel: (410) 962-1030

Fax: (410) 385-0869

Email: jweber@browngold.com

For Defendant:

Katherine L. Parker, Assistant U.S. Attorney
Office of the U.S. Attorney

880 Front Street, Room 6293

San Diego, CA 92101

Tel: (619) 546-7634

Fax: (619) 546-7751

Email: Katherine.parker@usdoj.gov

Dismissal and Continuing Jurisdiction. After signing this Agreement, the Parties shall
jointly ask the Court to “so-order” the Agreement and retain jurisdiction to enforce the

6
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.188 Page 7 of 9

16,

li.

18.

19,

20.

21.

Agreement. The Parties agree that the Court has the power to order specific performance
of the Agreement. Upon signature of this Agreement by the Parties and the Court, this
Litigation shall be dismissed with prejudice pursuant to Fed. R. Civ. P. 41 (a).

Release of Claims. Plaintiffs and their heirs, administrators, successors, or assigns
(collectively, “Releasors”), hereby release, waive, acquit, and forever discharge
Defendant, along with Defendant’s administrators, successors, officers, employees, and
agents (together, the “Releasees”) from, and are forever barred and precluded from
prosecuting, any and all claims, causes of action, or requests for any monetary or
injunctive relief (whether in administrative or in judicial proceedings), whether presently
known or unknown, that have been or could have been asserted in the Litigation by
reason of, with respect to, in connection with, or which arise out of, any matters alleged
in the case that the Releasors, or any of them, have against the Releasees, or any of them.
This subsection shall not be interpreted to in any way limit the ability of Plaintiffs, either
collectively or individually, to prosecute any and all claims, causes of action, or requests
for any monetary or injunctive relief (whether in administrative or in judicial
proceedings) that may arise following the Effective Date of this Agreement, even if such
future claims, causes of action, or requests which arise after the filing of the stipulation
might raise claims of non-compliance with Section 504.

Each undersigned Party representative certifies that he or she is fully authorized to enter
into the terms and conditions of this Agreement and to execute and legally bind the Party
he or she represents.

This Agreement may be executed in several counterparts, with a separate signature page
for each Party. All such counterparts and signature pages, together, will be deemed to be
one document. The Parties further agree that this Agreement may be transmitted by
facsimile or other electronic means and that the reproduction of signatures by facsimile or
other electronic means will be binding as if originals.

The Parties acknowledge that they have read this Agreement, that they fully understand
their rights, privileges, and duties under this Agreement, and that they enter into this
Agreement freely and voluntarily. Further, the Parties acknowledge that they have had
adequate time to consult with counsel of their choice to discuss the terms and
consequences of this Agreement.

This Agreement and the provisions contained herein wil] not be construed or interpreted
for or against any Party hereto because that Party drafted or caused a Party’s legal
representative to draft any of its provisions.

Should it be determined by a court that any term of this Agreement is unenforceable, that
term will be deemed to be deleted. However, the validity of and the Parties’ ability to
enforce the remaining terms shall not be affected by the deletion of the unenforceable
terms.
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.189 Page 8 of 9

Date: February 13, 2020

 

Date: (ebianyg / 1 L220)

COUNSEL FOR PLAINTIFFS
# .

 

Jessica P. Weber

BROWN, GOLDSTEIN & LEVY, LLP
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202

Tel: (410) 962-1030

Fax: (410) 385-0869

jweber@browngold.com

Autumn M. Elliott

Melinda R. Bird

Natasha Reyes

DISABILITY RIGHTS CALIFORNIA
350 S. Bixel Ave., Suite 290

Los Angeles, CA 90010-2512
Telephone: (213) 213-8000

Facsimile: (213) 213-8001
Autumn.Elliott@disabilityrightsca.org

Natasha. Reyes(@disabilityrightsca.org

Kaitlin Banner

Margaret Hart

WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS AND URBAN AFFAIRS
11 Dupont Circle, NW, Suite 400

Washington, DC 20036

Phone: (202) 319-1000

Fax: (202) 219-1010
kaitlin_banner@washlaw.org

margaret_hart@washlaw.org

FOR THE SOCIAL SECURITY
ADMINISTRATION

py Viet of, We

Katherine L. Parker, Assistant U.S. Attorney
Michael A. Garabed, Assistant U.S. Attorney
Office of the U.S. Attorney

8
Case 3:17-cv-01730-KSC Document 72 Filed 03/12/20 PagelD.190 Page 9 of 9

 

United States Magistrate Judge

880 Front Street, Room 6293
San Diego, CA 92101
Tel: (619) 546-7634

Dated: 3/3 [Z0
